DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voltage data acquiring unit” in claim 1; “weight processing unit” in claims 1-3;  “moving average calculating unit” in claim 1; and “voltage data processing unit” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the voltage data acquiring unit (110), the weight processing unit (120), the moving average calculating unit (130) and the voltage data processing unit (140) are all part of a data processing apparatus (100) (Par.30-31) (Fig.1). Therefore, the units are interpreted as being incorporated in a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The claims recite acquiring voltage data by measuring voltage applied from a battery, calculating weights corresponding to the acquired voltage data, calculating a moving average of the acquired voltage data, and acquiring a voltage data at a current step.
The limitations of acquiring voltage data, calculating weights and calculating a moving average, as drafted, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a voltage data acquiring unit, a weigh processing unit, a moving average calculating unit, a voltage data processing unit and acquiring voltage data by measuring at a high level of generality, i.e., as a generic processing unit performing a generic computer function of processing data (acquiring voltage, calculating weights and calculating a moving average). These limitations apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of measuring a voltage data, and using processing units, an acquiring unit and a calculating unit amounts to no more than mere instructions to apply the exception using a generic computer 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, Lines 10-11; and Claim 5, Lines 8-9 recite the limitation “acquiring the voltage data at a current step by reflecting the voltage data acquired at the previous step to the moving average”.
The specification discloses the voltage data from the voltage data acquiring unit is reflected to an equation of the moving average and acquired and used as the voltage data at the current step in Page 8, Par.47. 
 

Claims 2-4 and 6-8 are rejected under 112(a) as they inherit the deficiencies of Claims 1 and 5 as disclosed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 10-11; and Claim 5, Lines 8-9 recite the limitation “acquiring the voltage data at a current step by reflecting the voltage data acquired at the previous step to the moving average”.
It is not clear what reflecting the voltage data acquired at the previous step to the moving average encompasses.


Claims 2-4 and 6-8 are rejected under 112(b) as they inherit the deficiencies of Claims 1 and 5 as disclosed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (2012/0259568) discloses acquiring a battery voltage (Fig.1), calculating weights for the acquired voltages (Par.13) (Fig.3) and calculating a weighted average voltage (Par.17);  Kang et al. (2010/0174499) discloses correcting a voltage by adding a difference between a weighted value for battery voltages of the past and the present (Par.14); Ono (2005/0154544) discloses acquiring a battery voltage (Par.29), calculating weighting battery open circuit voltages by a weighting factor (w) (Par.34), the weighting factor (w) being determined based on a moving average (Par.37); and Jin et al. (2014/0052396) discloses calculating a moving average using battery voltage difference and a sum of weights (Par.13-14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 4, 2021